 



Exhibit 10.1
FOURTH LOAN MODIFICATION AGREEMENT
     This Fourth Loan Modification Agreement (this “Loan Modification
Agreement”) is entered into as of January 6, 2006, by and between SILICON VALLEY
BANK, a California-chartered bank, with its principal place of business at 3003
Tasman Drive, Santa Clara, California 95054 and with a loan production office
located at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”) and CRITICAL THERAPEUTICS, INC., a Delaware
corporation with its chief executive office located at 60 Westview Street,
Lexington, Massachusetts 02421 (“Borrower”).

1.   DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a certain loan arrangement dated as of June 28,
2002, evidenced by, among other documents, a certain Loan and Security Agreement
dated as of June 28, 2002, between Borrower and Bank, as amended by a certain
Loan Modification Agreement dated as of December 11, 2002, between Borrower and
Bank, as amended by a certain Second Loan Modification Agreement dated as of
April 10, 2003, between Borrower and Bank, and as further amended by a certain
Third Loan Modification Agreement dated as of June 30, 2004, between Borrower
and Bank (as may be further amended from time to time, the “Loan Agreement”).
Capitalized terms used but not otherwise defined herein shall have the same
meaning as in the Loan Agreement.

2.   DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).

     Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3.   DESCRIPTION OF CHANGE IN TERMS.

  A.   Modifications to Loan Agreement.

  1.   The Loan Agreement is hereby amended by deleting the date “December 31,
2005” appearing in Section 2.1.4 (a) and inserting the date “March 31, 2006”
thereof.

  2.   The Loan Agreement is hereby amended by deleting the follow Section 6.2
entitled “Financial Statements, Reports, Certificates “ in its entirety:

“6.2      Financial Statement, Report, Certificates.
Borrower shall deliver to Bank: (i) as soon as available, but no later than
thirty (30) days after the last day of each month, a Compliance Certificate
signed by a Responsible Office in the Form of Exhibit C, together with a company
prepared consolidated balance sheet and income statement covering Borrower’s
consolidated operations during the period certified by a Responsible Officer and
in a form acceptable to Bank; (ii) as soon as available, but no later than one
hundred and twenty (120) days after the last day of Borrower’s fiscal year, a
Compliance Certificate signed by a Responsible Office in the form of Exhibit C,
together with audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm reasonably
acceptable to Bank; (iii) in the event that the Borrower’s stock becomes
publicly held, within five (5) days of filing, copies of all statements, reports
and notices made available to Borrower’s security holders or to any holders of
Subordinated Debt and all reports on Form 10-K, 10-Q and 8-K filed with the
Securities and Exchange Commission; (iv) a prompt report of any legal actions
pending or threatened against

 



--------------------------------------------------------------------------------



 



Borrower or any Subsidiary that could result in damages or costs to Borrower or
any Subsidiary of One Hundred Thousand Dollars ($100,000.00) or more;
(v) annually, but not later than fifteen (15) days after Board Approval,
budgets, sales projections and operating plans, and (vi) other financial
information reasonably requested by Bank.
and inserting in lieu thereof the following:
“6.2      Financial Statements, Reports, Certificates.
          Borrower shall deliver to Bank: (i) for each month in which the
unrestricted cash of the Borrower, as set forth on its balance sheet is less
than Fifteen Million Dollars ($15,000,000.00), a company prepared consolidated
balance sheet and income statement covering Borrower’s consolidated operations
during the period certified by a Responsible Officer and in a form acceptable to
Bank; (ii) within five (5) days of filing, copies of or electronic notice of
links to all statements, reports and notices made available to Borrower’s
security holders or to any holders of Subordinated Debt and all reports on Form
10-K, 10-Q and 8-K filed with the Securities and Exchange Commission; (iii) a
prompt report of any legal actions pending or threatened against Borrower or any
Subsidiary that could result in damages or costs to Borrower or any Subsidiary
of Three Hundred Thousand Dollars ($300,000.00) or more; (iv) annually, but not
later than fifteen (15) days after Board Approval, final budgets, sales
projections and operating plans, and (v) other financial information reasonably
requested by Bank.”

  3.   The Loan Agreement shall be amended by deleting the follow Section 6.3
entitled “Inventory; Returns “ in its entirety:

“6.3      Inventory; Returns. Borrower shall keep all Inventory in good and
marketable condition, free from material defects. Returns and allowances between
Borrower and its account debtors shall follow Borrower’s customary practices as
they exist at the Closing Date. Borrower must promptly notify Bank of all
returns, recoveries, disputes and claims that involve more than Fifty Thousand
Dollars ($50,000.00).”
and inserting in lieu thereof:
“6.3      Inventory; Returns. Borrower shall keep all Inventory in good and
marketable condition, free from material defects. Returns and allowances between
Borrower and its account debtors shall follow Borrower’s customary practices as
they exist at the Closing Date. Borrower must promptly notify Bank of all
returns, recoveries, disputes and claims that involve more than Five Hundred
Thousand Dollars ($500,000.00).”

  4.   The Loan Agreement is hereby amended by deleting the following
definitions appearing in Section 13.1 thereof:

""2004 Equipment Line” is a 2004 Equipment Advance or 2004 Equipment Advances of
up to Three Million Dollars ($3,000,000.00).”
""2004/2005 Other Equipment” is leasehold improvements, transferable software
licenses, and other soft costs approved by the Bank, including sales tax,
freight and installation expenses. Unless otherwise agreed to by Bank, not more
than 30% of the proceeds of either the 2004 Equipment Line or the 2005 Equipment
Line shall be used to finance 2004/2005 Other Equipment.”
""2005 Equipment Line” is a 2005 Equipment Advance or 2005 Equipment Advances of
up to the lesser of (i) Three Million Dollars ($3,000,000.00) minus the
aggregate original principal amount of all 2004 Equipment Advances made

 



--------------------------------------------------------------------------------



 



hereunder or (ii) One Million Three Hundred Thousand Dollars ($1,300,000.00).”
and insert in lieu thereof the following:
""2004 Equipment Line” is a 2004 Equipment Advance or 2004 Equipment Advances of
up to Three Million Five Hundred Thousand Dollars ($3,500,000.00).”
""2004/2005 Other Equipment” is leasehold improvements, transferable software
licenses, and other soft costs approved by the Bank, including sales tax,
freight and installation expenses. Unless otherwise agreed to by Bank, not more
than 35% of the proceeds of either the 2004 Equipment Line or the 2005 Equipment
Line shall be used to finance 2004/2005 Other Equipment.”
""2005 Equipment Line” is a 2005 Equipment Advance or 2005 Equipment Advances of
up to Three Million Five Hundred Thousand Dollars ($3,500,000.00) minus the
aggregate original principal amount of all 2004 Equipment Advances and 2005
Equipment Advances made hereunder (for clarification, such available amount, as
of the date of this Loan Modification Agreement is in an amount not to exceed
Five Hundred Seventy-Six Thousand Nineteen Dollars and 85/100 ($576,019.85).”

  5.   The Compliance Certificate appearing as Exhibit C to the Loan Agreement
is hereby deleted in its entirety.

  B.   Waivers.

  1.   Bank hereby waives Borrower’s existing defaults under the Loan Agreement
by virtue of Borrower’s failure to comply with the financial reporting
requirements set forth in Section 6.2(a)(i) thereof as of the months ending
July 31, 2005, and August 31, 2005. Bank’s waiver of Borrower’s compliance of
said affirmative covenant shall apply only to the foregoing specific periods.

4.   FEES. Borrower shall reimburse Bank for all legal fees and expenses
incurred in connection with this amendment to the Existing Loan Documents.

5.   RATIFICATION OF NEGATIVE PLEDGE AGREEMENT. Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and conditions of a certain
Negative Pledge Agreement dated as of June 28, 2002 between Borrower and Bank,
and acknowledges, confirms and agrees that said Negative Pledge Agreement shall
remain in full force and effect.

6.   RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of June 30, 2004, between Borrower and
Bank, and acknowledges, confirms and agrees the disclosures and information
above Borrower provided to Bank in the Perfection Certificate has not changed,
as of the date hereof.

7.   CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8.   RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

 



--------------------------------------------------------------------------------



 



9.   NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

10.   CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

11.   COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

 



--------------------------------------------------------------------------------



 



          This Loan Modification Agreement is executed as a sealed instrument
under the laws of the Commonwealth of Massachusetts as of the date first written
above.

                  BORROWER:       BANK:    
 
                CRITICAL THERAPEUTICS, INC.       SILICON VALLEY BANK
 
               
By:
  /s/ Frank E. Thomas       By:   /s/ Bernadette M. Michaud
 
               
 
               
Name:
  Frank E. Thomas       Name:   Bernadette M. Michaud
 
               
 
               
Title:
  Chief Financial Officer, Senior Vice President       Title:   Vice President
 
  Of Finance and Treasurer            

          The undersigned, CTI SECURITIES CORP., a Massachusetts corporation,
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Unconditional Guaranty dated December 3, 2003 (the “Guaranty”) and a
certain Security Agreement dated December 3, 2003 (the “Security Agreement”) and
acknowledges, confirms and agrees that the Guaranty and the Security Agreement
shall remain in full force and effect and shall in no way be limited by the
execution of this Loan Modification Agreement, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith.

                          CTI SECURITIES CORP.
 
               
 
          By:   /s/ Frank E. Thomas
 
               
 
               
 
          Name:   Frank E. Thomas
 
               
 
               
 
          Title:   Treasurer
 
               

 